DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2022 has been entered.
 
Priority
While the continuity chain for this application is extensive and unclear, Examiner notes that support for the instant claims has been found in U.S. Application No. 13/612,541.  As such, the Examiner will be taking the priority date for the instant application for the purposes of examination as 9/12/2012.  It should be noted that Applicant has stated that this is the earliest priority date being claimed in the present application.

Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  In claim 2, lines 5, 8, and 11, -first- should be inserted before each instance of “outer”; In claim 12, lines 5 and 8, -first- should be inserted before each instance of “cannula” and “stylet”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is found to be indefinite due to it’s unclear scope.  More specifically, claim 23 appears to contradict its parent claim, since it recites that the “one or more diagnostic devices comprise one or more cameras” (previously recited as ‘sensors’).  Appropriate correction is required.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 5-8, 11, and 24-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellegrino, U.S. 2004/0064137 (hereinafter Pellegrino) in view of Arramon, U.S. 2004/0162559 (hereinafter Arramon) and Leung, U.S. 2005/0177209 (hereinafter Leung).
Regarding claims 2, 5-8, 11, and 24-26, Pellegrino discloses (note figs. 13 and 23; paragraphs 155 and 222) a treatment system comprising: an RF generator (401); a pair of outer cannulas (101 and 151); a pair of inner stylets (201 and 251); and a pair of RF probes (301 and 351) having the claimed diameter (note paragraphs 207 and 246), wherein ring electrodes disposed on these probes (see fig. 23) are capable of being configured in the claimed manner; wherein the RF probes comprise diagnostic sensors (note paragraphs 212 and 219 – each probe has an active electrode and a temperature sensor for ‘monitoring operation of the probe’) configured to provide diagnostic information in connection with treatment; and wherein the RF electrodes are capable of being cooled (note paragraph 203).  However, Pellegrino fails to explicitly disclose a treatment system comprising a pair of channeling tools, for use within the cannulas once the stylets have been removed.  Arramon teaches (note fig. 1; paragraphs 21-22) a similar system for piercing bone that comprises a cannula (2), stylet (4), and channeling tool (8) which are used in this manner.  It is well known in the art that these different configurations for piercing bone are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the system of Pellegrino to comprise a pair of channeling tools for use in the claimed manner.  This is because this modification would have merely comprised a simple substitution of interchangeable bone-piercing configurations in order to produce a predictable result (see MPEP 2143).  While Pellegrino discloses the use of cooled electrodes, Pellegrino fails to explicitly disclose RF probes with a lumen for facilitating the circulation of coolant, as well as a fluid pump.  Leung teaches a similar system having cooled electrodes and a fluid pump (note fig. 1; paragraph 58), wherein the probe comprises a lumen for facilitating the circulation of coolant (note paragraph 82).  It is well known in the art that these different electrode-cooling configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the system of Pellegrino to comprise RF probes with a lumen for facilitating the circulation of coolant, as well as a fluid pump.  This is because this modification would have merely comprised a simple substitution of interchangeable electrode-cooling configurations in order to produce a predictable result (see MPEP 2143).  Finally, though Pellegrino discloses a pair of RF probes connected to the same generator (note fig. 13), it fails to explicitly disclose a ‘y-shaped’ device that integrally couples the probes to the generator.  Leung further teaches (note fig. 1) a similar system comprising two probes connected to a generator, wherein a ‘y-shaped’ device (130) integrally couples the probes to the generator.  It is well known in the art that these different electrical coupling configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the system of Pellegrino to comprise a ‘y-shaped’ device that integrally couples the probes to the generator.  This is because this modification would have merely comprised a simple substitution of interchangeable electrical coupling configurations in order to produce a predictable result (see MPEP 2143).  Examiner asserts that this modified device would be capable of meeting the claimed functional limitations.  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
         
Claims 12-15 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellegrino in view of Leung.
Regarding claims 12-15 and 21, Pellegrino discloses (note figs. 13 and 23; paragraphs 155 and 222) a treatment system comprising: an RF generator (401); a pair of outer cannulas (101 and 151); a pair of inner stylets (201 and 251); and a pair of RF probes (301 and 351) having the claimed diameter (note paragraphs 207 and 246), wherein ring electrodes disposed on these probes (see fig. 23) that are capable of being configured in the claimed manner; wherein the RF probes comprise diagnostic sensors (note paragraphs 212 and 219 - each probe has an active electrode and a temperature sensor for ‘monitoring operation of the probe’); and wherein the RF electrodes are capable of being cooled (note paragraph 203).  While Pellegrino discloses the use of cooled electrodes, Pellegrino fails to explicitly disclose RF probes with a lumen for facilitating the circulation of coolant.  Leung teaches a similar system having cooled electrodes, wherein the probe comprises a lumen for facilitating the circulation of coolant (note paragraph 82).  It is well known in the art that these different electrode-cooling configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the system of Pellegrino to comprise RF probes with a lumen for facilitating the circulation of coolant.  This is because this modification would have merely comprised a simple substitution of interchangeable electrode-cooling configurations in order to produce a predictable result (see MPEP 2143).  While Pellegrino discloses a pair of RF probes connected to the same generator (note fig. 13), it fails to explicitly disclose a connection device that integrally couples the probes to the generator.  Leung further teaches (note fig. 1) a similar system comprising two probes connected to a generator, wherein a connection device (130) integrally couples the probes to the generator.  It is well known in the art that these different electrical coupling configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the system of Pellegrino to comprise a connection device that integrally couples the probes to the generator.  This is because this modification would have merely comprised a simple substitution of interchangeable electrical coupling configurations in order to produce a predictable result (see MPEP 2143).  Examiner asserts that this modified device would be capable of meeting the claimed functional limitations.  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Claims 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellegrino in view of Leung as applied to claims 12-15 and 21 above, and further in view of Sluijter, U.S. 5,571,147 (hereinafter Sluijter).
Regarding claims 16-18, Pellegrino discloses (see above) a treatment system comprising: an RF generator and a pair of RF probes.  However, Pellegrino fails to explicitly disclose a treatment system that utilizes a different form of energy, such as microwave, laser, or ultrasonic.  Sluijter teaches (note paragraph 4) a similar system for performing a similar procedure that can use any of a variety of different energy modalities (including those that have been listed).  It is well known in the art that these different configurations for treating tissue are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the system of Pellegrino to utilize any of a variety of different energy modalities (including those that have been claimed).  This is because this modification would have merely comprised a simple substitution of interchangeable energy-treating configurations in order to produce a predictable result (see MPEP 2143).

Claims 20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellegrino in view of Leung as applied to claims 12-15 and 21 above, and further in view of Arramon.
Regarding claims 20 and 22, Pellegrino discloses (see above) a treatment system for piercing bone comprising a pair of outer cannulas and a pair of inner stylets.  However, Pellegrino fails to explicitly disclose a treatment system comprising a pair of channeling tools, for use within the cannulas once the stylets have been removed.  Arramon teaches (note fig. 1; paragraphs 21-22) a similar system for piercing bone that comprises a cannula (2), stylet (4), and channeling tool (8) which are used in this manner.  It is well known in the art that these different configurations for piercing bone are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the system of Pellegrino to comprise a pair of channeling tools for use in the claimed manner.  This is because this modification would have merely comprised a simple substitution of interchangeable bone-piercing configurations in order to produce a predictable result (see MPEP 2143).  

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellegrino in view of Arramon and Leung as applied to claims 2, 5-8, 11, and 24-26 above, and further in view of Janssen, U.S. 2005/0283148 (hereinafter Janssen).
Regarding claim 23, Pellegrino discloses (see above) a treatment system comprising RF probes with electrodes and diagnostic sensors.  However, Pellegrino fails to explicitly disclose a treatment system wherein the RF probes comprise one or more cameras.  Janssen teaches a similar system comprising bipolar ablation probes having one or more ‘cameras’  (note ‘optical imaging camera’ in paragraphs 51 and 172).  It is well known in the art that this design would facilitate proper probe placement, thereby resulting in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the system of Pellegrino to comprise RF probes having one or more cameras in order to increase safety and efficiency.     
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they do not apply to the current rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794